Title: From John Adams to Jedidiah Morse, 20 November 1815
From: Adams, John
To: Morse, Jedidiah



Dear sir
Quincy Nov. 20. 1815

The Pamphlet I lent you and the Letters from Governor Mackean you may retain for the time you mention. The Pamphlet I would give you, if I had or could procure another. The rise and progress of that pamphlet is this. On my return form Phyladelphia in November 1774, I found that Mrs Drapers Massachusetts Gazette had been long pouring forth torrents of scurrility against the Whigs, and dreadful denunciations of the irrestistable Power of Great Britain, and her implacable Vengeance against any Resistance to her Government over Us in all Cases Whatsoever. Among this mass of Billingsgate and terror I soon distinguished the hand of my bosom Friend Jonathan Sewall, then Attorney General and Judge of Admiralty for Hallifax, over the Signature of Massachusettensis. This Gentleman had been the most intimate and familiar Friend I ever had at the Bar, and had been as ardent an American, and as explicitly for Resistance to Great Britain, in Arms as I ever had been or ever have been: but the Insolvency of his Uncle the Chief Justice Sewall to whose Estate he was administrator induced him to petition the Legislature for a Grant to enable him to pay the debts of his deceased Uncle. Colonel Otis of Barnstable and his Son the great Boston orator, Statesman and Patriot, had not Supported his Petition with as much Zeal as he wished and his resentment of their Nonchalance became bitter. Hutchinson, Trowbridge and Bernard soon perceived this ill humour and immediately held out to him prospects of honour promotion and Wealth. They created a new office for him, that of Solicitor General, and upon the death of Mr Gridley made him Attorney General, and soon after procured for him from England the office of Judge of Admiralty for Hallifax with a Salary of 300 pounds Sterling per annum. Such was the Character of Massachusettensis. He had a subtle insinuating Eloquence, that often gained Slowly and imperceptibly upon his Hearers, but none of that commanding animating Energy, that vehemence of Enthusiasm that sometimes carries all before it. Drapers Paper I found distressed the Whigs and spread alarms and Terrors among the People, and none of them the Writers half so much as Massachusettensis. I sett myself about preparing some Antidote against his Poison and begain I believe in December 1774 and continued weekly till the 19 of April 1775 a Series of Papers under the Signature of Novanglus in Edes and Gills Boston Gazette. Coarse and rough as they are like every Thing else that has ever been published by me, who never had time to polish correct or transcribe any thing; they were sent to England, in the Boston Gazette, I never knew by whom, picked up by Almond the famous Printer and Booksetter and printed by him in a Volume of “Prior Documents, which followed his “Remembrancer for the Year 1775, under a Title which he gave them, much too pompous of “History of the Disputes &c. Stocdale, who had been an Apprentice of Almon afterwards reprinted them under Almons Title in the Pamphlet I sent you. You May find them in the Boston Gazette from Decr. 1774 to 19. April 1775. or in Almons prior Documents: but of Stockdales Pamphlet I kow of no Copy in America but mine and one that Judge Trumbull of Hartford has.
I thank you for the Prospectus. From all I have heard or read of your sons, I believe them to have  Genius for Letters as well as the fine Arts, and wish them success in all their laudable pursuits: but I cannot subscribe.
The Proposal of taking my bust can only make me Smile. If your son had proposed it I would have written him a Letter too ludicrorous for you to read describing the Portraits and Busts which have already transmitted me to Posterity.
I am Sir as usual your Friend and servant
John Adams